DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Claim 1 is allowable. The restriction requirement between species , as set forth in the Office action mailed on July 14, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of July 14, 2020, is withdrawn.  Claims 8-9 and 12 , directed to non-elected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1–14, 27–28, 37–38, and 43–44 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art of record teaches or suggests, alone or in combination, a vertical memory device comprising: . . . a first structure extending through the gate electrodes in the first direction and including a channel and a variable resistance structure sequentially stacked in a horizontal direction substantially parallel to the upper surface of the substrate, wherein the variable resistance structure includes quantum dots (QDs) therein, in combination with the remaining limitations of claim 1.
Regarding claim 27, none of the prior art of record teaches or suggests, alone or in combination, a vertical memory device comprising: . . . a first structure extending through the gate electrodes in the first direction and including a channel and a variable resistance structure sequentially stacked in a horizontal direction substantially parallel to the upper surface of the substrate, wherein the variable resistance structure includes a plurality of depletion regions spaced apart from each other in the first direction therein, in combination with the remaining limitations of claim 27.
Examiner notes for clarity that in allowing claim 27, it should be understood that the “plurality of depletion regions spaced apart from each other in the first direction” are caused by the presence of quantum dots, even though these are not explicitly claimed. Applicant has not enabled any other cause for the presence of depletion regions. See Specification ¶¶ [0053] – [0056], and Figs. 4A and 4B.
Regarding claim 37, none of the prior art of record teaches or suggests, alone or in combination, a vertical memory device comprising: . . . a first structure extending through the gate electrodes in the first direction and including a gate insulation pattern, a current path pattern and an information storage structure sequentially stacked in a horizontal direction substantially parallel to the upper surface of the substrate from each of the gate electrodes, wherein the information storage structure includes quantum dots (QDs) therein, and wherein the current path pattern includes a semiconductor material, in combination with the remaining limitations of claim 37.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nirschi et al. (U.S. Pat. No. 7,786,464) teaches a resistive memory structure
Kozicki (U.S. Pat. No. 6,985,378) teaches a resistive memory structure
Sandhu et al. (U.S. Pub. No. 2017/0309820) teaches a resistive memory structure
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.
Response to Remarks
Applicant’s arguments regarding the rejection of claims 1, 27, and 37 under 35 USC 103, filed January 25, 2021, have been fully considered, and they are persuasive to overcome the rejections. Accordingly, the rejections are withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B GAUTHIER whose telephone number is (571)270-0373.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke, can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN B. GAUTHIER
Examiner
Art Unit 2893



/STEVEN B GAUTHIER/Examiner, Art Unit 2893